Title: From Thomas Jefferson to Return Jonathan Meigs, 3 March 1823
From: Jefferson, Thomas
To: Meigs, Return Jonathan


                        Dear Sir
                        
                            Monticello
                            Mar. 3. 23.
                        
                    I am aware that no individual ought to expect that a post office, in distributing it’s letters, will attend to any thing but their superscription. yet it would be a signal service to me if your distributor could recollect to put my letters into the Charlottesville mail, instead of that of Milton. with the former place I have daily communication, with the latter none. but if this request is out of order, I pray you to consider it as not made, and to be assured of my great esteem and respect.
                        Th: Jefferson
                    